IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 122 MAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
MICHAEL LEON HALEY SR.,                   :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal and

Application for Leave to File Post-Submission Communication are DENIED.